McCulloch, C. J. (dissenting). I can discover no sound reason for the distinction made by the majority in the application of the doctrine of agency between an ordinary partnership for business purposes and a religious association owning property in common or jointly. Where a church congregation delegates authority to one of its members to perform certain acts in regard to the joint property, it seems to me that the doctrine of implied knowledge applies the same as in any other instance of agency. Moreover, there was no explicit denial of liability, so as to constitute a waiver of the requirement of proof of loss. The letter of the general agent merely called tlie attention of the attorneys for the assured to the requirement in the policy which, if not performed,-would make the policy void, but said- agent expressly disclaimed any intention to waive anything and offered to submit to his company any proposition of the assured in regard to settlement,